DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/12/2021 has been entered. Claims 1-5 and 19-21 are pending in the application.
 						
 				Allowable Subject Matter
3.   Claims 1-5, and 19-21 are allowed.
	
.
 				Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:
The closest prior art of record is to Flam (U.S. Patent No. 7,925,527) and
Lundberg et al (U.S. Patent No. 7,853,572, hereafter Lundberg).  The combination of Flam and Lundberg fails to teach or suggest a electronically maintaining in a memory of 
	As per dependent claims 2-5, and 19-21, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable independent claim 1. Therefore, dependent claims 2-5, and 19-21 are allowable for the same reason set forth above.
Therefore, claims 2-5, and 19-21 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295,1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					

Conclusion

	a.  O’Brien (U.S. Patent No. 8,296,170) discloses a project management system for creation of a project or process definition which includes all activities required to complete the process as well as any dependencies, conditions, and deadlines for each activity, and participants designated to carry out the activities including a project or timeline definition phase and a project monitoring and status reporting phase.
	b.  Cullen (U.S. Publication No.2006019039) teaches creating project group records, create project master records, 3) associate project master records with a project group, defining relationships between projects within a project group (a project hierarchy), associating various business attributes to both project groups and projects, creating SOW records, associating SOW records with projects, associating SOW records with each other, defining relationships between associated SOWs, creating records relative to business events within a buyer entity, associating business event records to projects, associating business event records to SOWs,  creating budget group records, create budget master records, associating budget master records to budget group records, associating budget master records with project record(s), associating budget master records with SOW record(s), creating contract records, and associating contract records to project record(s), and so on.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Romain Jeanty/Primary Examiner, Art Unit 3623